       Case 2:20-cv-02078-JAR-JPO Document 49 Filed 07/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 S.G., individually and as guardian of H.C.,

             Plaintiff,

             v.                                          Case No. 20-2078-JAR

 SHAWNEE MISSION SCHOOL DISTRICT
 USD 512, et al.,

             Defendants.


                       SECOND AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 48) to amend the scheduling order

filed on February 8, 2021 (ECF No. 34). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.        Defendant USD No. 512’s motion to compel discovery response must be

filed within 30 days of plaintiff’s supplemental discovery responses and document

production.

        b.        All discovery shall be commenced or served in time to be completed by

November 1, 2021.

        c.        Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from defendant by October 12, 2021. Disclosures and reports

by any rebuttal experts are due by November 1, 2021.

        d.        The parties shall complete all Fed. R. Civ. P. 35 physical or mental


                                               1
O:\SCHEDULINGORDERS\20-2078-JAR-48.DOCX
       Case 2:20-cv-02078-JAR-JPO Document 49 Filed 07/29/21 Page 2 of 2




examinations by October 1, 2021.

        e.      The final pretrial conference is rescheduled from September 23, 2021, to

November 23, 2021, at 10:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,

Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will

conduct the conference. No later than November 12, 2021, defendant shall submit the

parties= proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

        f.      The deadline for filing all other potentially dispositive motions is now

January 10, 2022.

        g.      In accordance with the timing preference of the judge presiding over trial,

the case is re-set for trial on a trial calendar that will begin on September 2, 2022 at 9:00

a.m.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this second amended scheduling order shall not be modified except by

leave of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated July 29, 2021, at Kansas City, Kansas.


                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge


                                              2
O:\SCHEDULINGORDERS\20-2078-JAR-48.DOCX
